        Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN PAUL SHIMMEL, an incapacitated          )               Case No. 3:18-cv-123
person, by his parent and duly appointed     )
Pennanent Plenary guardian of the person and )
Estate, BEATRICE SHIMMEL,                    )
                                                    )         JUDGE KIM R. GIBSON
                      Plaintiffs,                   )
             v.                                     )
                                                    )
NAVISTAR INTERNATIONAL                              )
CORPORATION (flk/a INTERNATIONAL                    )
HARVESTER), a foreign corporation; RUSH             )
TRUCK LEASING, INC., a foreign                      )
corporation; RUSH TRUCK CENTERS OF                  )
VIRGINIA, INC., a foreign corporation;              )
EXPRESS LIGHT TRUCKING, INC., a                     )
foreign corporation; WEI JIANG, a non-              )
resident individual; and SEALAND FOODS,          )
INC., a foreign corporation,                        )


                      Defendants.

                                    MEMORANDUM OPINION

I.     Introduction

       John Paul Shimmel ("John Paul"), a motorcyclist injured in a motor vehicle accident on

Pennsylvania State Route 322, and his mother and duly appointed guardian, Beatrice Shimmel

(collectively, the "Shirnrnels"), brought this personal injury action against Defendants Navistar

International Corporation ("Navistar"), Rush Truck Leasing, Inc. ("Rush Leasing"), Rush Truck

Centers of Virginia, Inc. ("Rush Truck"), Express Light Trucking, Inc. ("Express Light"), Wei

Jiang, and Sealand Foods, Inc. ("Sealand"). The Shimmels allege that Defendants are liable in

negligence and strict liability for John Paul Shirnmel's injuries. Rush Leasing and Rush Truck

(collectively, "Rush") moved to dismiss the Complaint, arguing that the Shimmels' strict


                                              -1-
          Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 2 of 14



liability and negligence claims are actually negligent failure to market claims, which

Pennsylvania law does not recognize. Rush's Motion to Dismiss (ECF No. 50) is fully briefed

(ECF Nos. 50, 56, 62) and ripe for disposition.

          This Court DENIES Rush's Motion and holds that the Shimmels have adequately

pleaded claims against Rush.

II.       Jurisdiction and Venue

          This Court has jurisdiction because the parties have complete diversity and the amount

in controversy exceeds $75,000. 28 U.S.C. § 1332.

          Venue is proper because a substantial part of the events giving rise to this action

occurred in Clearfield County, which is in the Western District of Pennsylvania. 28 U.S.C.

§ 1391.

III.      Factual Background

          The Court draws all facts from Plaintiffs' Amended Complaint (ECF No. 46) and accepts

them as true for the purposes of deciding the Motion. 1

          A. The Crash on State Route 322

          On the afternoon of September 8, 2017, John Paul was riding his motorcycle east on

Pennsylvania State Route 322 ("SR 322"). (ECF No. 46 <J[ 10.) At the same time, Jiang was

driving a Navistar-manufactured tractor-trailer (the "Truck") in the opposite direction along SR

322 (Id. <J[<J[ 2, 10.) Another vehicle stopped in front of Jiang on westbound SR 322 and he was

unable to stop in time, as the Truck provided him no warning of the stopped vehicle ahead; as a



1Although the parties have already engaged in extensive discovery and developed a factual record
beyond the Amended Complaint, the Court confines itself to solely the facts alleged in the Amended
Complaint.

                                                  -2-
           Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 3 of 14



result, the Truck collided with the second vehicle. (Id. 'Il'Il 10, 11.) As a result of the collision,

the Truck entered the eastbound lane where John Paul was riding his motorcycle. (Id. 'II 10.) To

avoid colliding with the Truck, John Paul laid down,2 or "ditched" his motorcycle. (Id.) While

sliding along the pavement, John Paul ran into a guardrail, causing extensive injuries. (Id. 11

10, 12.)

           B. The Parties

           At the time of the collision, Jiang, a Maryland resident, was driving the Truck for his

employer, Express. (Id. 'II 5.) Express, a truck hauling business, leased the Truck from Rush,

and is incorporated, and has its principal place of business, in Virginia. 3 (Id. 1 4.) Rush sells

and leases trucks like the Truck to trucking companies like Express, and it purchased the Truck

from Navistar. (Id.    1 3.) Rush's principal place of business is in Texas. 4 (Id.) Navistar, which

manufactured the truck and sold it to Rush, is incorporated in Delaware and has its principal

place of business in Illinois. (Id. 12.)

           The Shimmels are both citizens of Pennsylvania. (Id. 11.)




2 Essentially, Shimmel turned the motorcycle sideways and let it fall so that the motorcycle slid along the
road with the wheels facing his prior direction of travel.
3 The Complaint alleges that, in addition to working for Express, Jiang was working for Sealand at the

time of the collision. (ECF No. 46 ':I[ 6.) Sealand is also incorporated, and has its principal place of
business, in Virginia, at the same address as Express. (Id. ':l[':I[ 4, 6.) Express is specifically a trucking
business, while Sealand is a wholesale seafood distributor. (Id.)
4 This includes both Rush Leasing and Rush Truck. (ECF No. 46 ':I[ 3.) The Complaint does not identify


the state of incorporation of either Rush Leasing or Rush Truck; however, records of the Delaware
Division of Corporations indicate that both Rush Truck and Rush Leasing are incorporated in Delaware.

                                                     -3-
       Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 4 of 14



       C. The Shimmels' Allegations

       In the Complaint, the Shimmels bring three claims: (1) strict liability against Navistar

and Rush; (2) product negligence against Navistar and Rush; and (3) negligence against

Express, Sealand, and Jiang. 5

           1. The Shimmels' Strict Liability Claims

       In their claim that Rush and Navistar are strictly liable for the Truck's defects (Count 1),

the Shimmels allege that Rush and Navistar were responsible for designing, manufacturing,

marketing, selling, leasing and supplying the Truck. (Id. <]I 15.) Defects in design, manufacture,

marketing, sale, lease, and supply caused the accident in, including but not limited to, the

following ways: (1) the Truck's design did not include sufficient manner and means to reduce

the likelihood of frontal collisions; (2) the Truck lacked necessary safety systems, including

collision warning and automatic braking systems to alert the driver and slow the Truck; (3)

failing to market the Truck with a forward collision warning system; (4) failing to lease the

Truck with a forward collision warning or autonomous braking system; and (5) failing to

provide necessary warnings so that purchasers or lessees would be aware of the importance of

forward collision warning systems. (Id. <JI 16.)

           2. The Shimmels' Product Negligence Claims

       The Shirnmels' product negligence claims (Count 2) essentially restate their allegations

of strict liability but identify the party responsible for each alleged negligent act. 6         The

Complaint alleges that Rush acted negligently, including but not limited to, by: (1) deciding not



5As the Shimmels' third count does not involve Rush, the Court will not address it further.
6As only Rush has moved to dismiss, the Court will only recount those allegations which identify Rush
as having acted negligently, rather than Navistar.

                                                   -4-
        Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 5 of 14



to purchase an optional collision system offered by Navistar in an effort to cut costs; (2) failing

to equip the Truck with safety features; (3) failing to inform Express that comparable trucks had

collision avoidance systems; and (4) failing to retrofit the Truck with collision avoidance

systems. (Id.   <:I[   19.)

IV.    Procedural Background

       The Shimmels filed the Complaint on June 11, 2018, seeking relief from Express, Jiang,

Navistar, and Rush. (ECF No. 1.) Jiang and Express filed an Answer and Crossclaim against

Navistar and Rush on August 9, 2018. (ECF No. 11.) On the same day, Rush filed its own

Answer and Crossclaim against Jiang, Express, and Navistar. (ECF No. 12.) Navistar filed its

Answer and Crossclaims against Jiang and Express on August 16, 2018. (ECF No. 17.) Rush

amended its Crossclaim against Navistar on October 10, 2018. (ECF No. 36.) The parties then

began discovery. (See ECF No. 40 (amending the scheduling order).)

       On August 20, 2019, the Shimmels filed an Amended Complaint, adding Sealand as a

defendant, but retaining the substance of the allegations against the other Defendants. (ECF

No. 46.) Rush, having answered the Shimmels' original Complaint, moved to dismiss the

Amended Complaint. (ECF No. 50.) The Shimmels filed a Response in Opposition and Rush

filed a Reply. (ECF Nos. 56, 62.)

V.     Legal Standard

       A. Motion to Dismiss

       The Court may dismiss a complaint under Federal Rule of Civil Procedure 12(b)(6)

where the complaint fails "to state a claim upon which relief can be granted." Connelly v. Lane

Const. Corp., 809 F.3d 780, 786 (3d Cir. 2016). But detailed pleading is not generally required. Id.


                                                -5-
            Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 6 of 14



The Rules demand only "a short and plain statement of the claim showing that the pleader is

entitled to relief" to give the defendant fair notice of what the claims are and the grounds upon

which they rest. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Fed. R. Civ. P.

8(a)(2)).

        Under the pleading regime established by Twombly and Iqbal, a court reviewing the

sufficiency of a complaint must take three steps. 7 See Ashcroft v. Iqbal, 556 U.S. 662, 675 (2009).

First, the court must "tak[e] note of the elements [the] plaintiff must plead to state a claim." Id.

Second, the court should identify allegations that, "because they are no more than conclusions,

are not entitled to the assumption of truth." Id. at 679; see also Burtch v. Milberg Factors, Inc., 662

F.3d 212, 224 (3d Cir. 2011) ("Mere restatements of the elements of a claim are not entitled to the

assumption of truth.") (citation omitted).         Finally, "[w]hen there are well-pleaded factual

allegations, [the] court should assume their veracity and then determine whether they plausibly

give rise to an entitlement to relief." Iqbal, 556 U.S. at 679. "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged."           Id.; see also Connelly, 809 F.3d at 786.

Ultimately, the plausibility determination is "a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Iqbal, 556 U.S. at 679.




7 Although Iqbal described the process as a "two-pronged approach," Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009), the Supreme Court noted the elements of the pertinent claim before proceeding with that
approach, see id. at 675-79. Thus, the Third Circuit has described the process as a three-step approach.
See Connelly, 809 F.3d at 787; Burtch v. Mi/berg Factors, Inc., 662 F.3d 212, 221 n.4 (3d Cir. 2011) (citing
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)).
                                                    -6-
        Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 7 of 14



        B. Motion for Judgement on the Pleadings

        Federal Rule of Civil Procedure 12(c) provides that "[a]fter the pleadings are closed-but

early enough not to delay trial-a party may move for judgment on the pleadings." Fed. R. Civ.

P. 12(c). Under Rule 12(c), judgment will not be granted unless the movant clearly establishes

that no material issue of fact remains to be resolved and that he is entitled to judgment as a

matter of law. Minn. Lawyers Mut. Ins. Co. v. Ahrens, 432 F. App'x 143, 147 (3d Cir. 2011)

(quoting Rosenau v. Unifund Corp., 539 F.3d 218, 221 (3d Cir. 2008)). Courts must view the facts

presented in the pleadings and the inferences to be drawn therefrom in the light most favorable

to the nonmoving party. Id. (quoting Rosenau, 539 F.3d at 221). The facts presented in the

pleadings include those from exhibits attached to the pleadings. See Fed. R. Civ. P. lO(c).

VI.     Discussion

        A. The Court Will Not Deny Rush's Motion on Grounds that It Is Untimely

           1. The Parties' Arguments

        The Shimmels argue that Rush's Motion is untimely because a party must file motions

under Federal Rule of Civil Procedure 12 prior to filing a responsive pleading. (ECF No. 52-1 at

5-6.)   Because Rush previously answered the Shimmels' Complaint, which is substantially

identical to the Amended Complaint, Rush has waived its right to move to dismiss the case.

(Id.)

        Rush replies that it has not waived its right to move to dismiss because Rules 12(g)(2)

and 12(h) provide that the filing of a responsive pleading only waives some Rule 12 defenses,

not all. (ECF No. 50 at 11-12.) Rule 12 also bars multiple separate motions under Rule 12 (the




                                               -7-
         Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 8 of 14



"Consolidation Rule"), and because Rush did not previously file a Rule 12 motion, the

Consolidation Rule does not bar Rush from filing the instant motion. (Id.)

           2. Rush's Motion is Timely

       Rule 12(b) states that a party must assert each and every defense to a claim in its

responsive pleading, but that a party may also present several defenses by motion, including

failure to state a claim upon which relief may be granted. Fed. R. Civ. P. 12(b). Rule 12(b) also

requires that the party asserting Rule 12 defenses by motion file the motion prior to filing a

responsive pleading. Id. However, Rule 12 also permits a party to move to dismiss for failure

to state a claim by filing a Rule 12(c) motion for judgment on the pleadings.                 In such

circumstances, the court considering the motion applies the same standards as it would on a

Rule 12(b)(6) motion to dismiss. Turbe v. Virgin Islands, 938 F.2d 427, 428 (3d Cir. 1991).

       Rule 12 provides that a motion to dismiss for failure to state a claim may be made at any

time during the case, including during trial. Fed. R. Civ. P. 12(h)(2). Here, Rush previously

filed an Answer (see ECF No. 12) but the case has not proceeded through trial and the Motion is

therefore timely. The Court will accordingly consider Rush's Motion as a Rule 12(c) motion for

judgment on the pleadings.

       B. The Court Will Not Dismiss the Shimmels' Strict Liability Claims Against Rush

           1. The Parties' Arguments

       Rush argues that the Shimmels' strict liability claims are really a claim for negligent

failure to market, a cause of action Pennsylvania law does not recognize for sellers or lessors of

trucks. (ECF No. 50 at 14.) Rush concedes that the Pennsylvania Supreme Court has recognized

a claim for negligent failure to market but argues that it exists only in very narrow


                                                -8-
        Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 9 of 14



circumstances related to pharmaceuticals. (Id.) A lessor of products, like Rush, has no duty to

educate customers with respect to the product's safety features, or to market their products

with certain safety features. (Id. at 15.) Rush also contends that, to the extent the Shimmels'

claims can be construed as such, Pennsylvania law does not recognize a claim for negligent

failure to retrofit a product after its sale. (Id.)

        The Shimmels respond that they are not alleging a failure to market claim and argue that

Pennsylvania law permits a plaintiff to hold a lessor strictly liable upon proving that the

product was defective. (ECF No. 52-1 at 9.) Pennsylvania law holds all suppliers of products

who are engaged in the business of supplying products for public use or consumption are

strictly liable for injuries caused by unreasonably dangerous defective conditions in the

product.    (Id.)   Because the Truck was unreasonably dangerous by virtue of its defective

condition-not having collision avoidance and similar systems-and because Rush is in the

business of supplying products for public use, Rush is subject to strict liability. (Id.) Finally, the

Shimmels contend that they have alleged and will prove that Rush failed to properly retrofit the

Truck and that Rush is liable for that failure. (Id. at 10-11.)

            2. The Shimmels Have Adequately Pleaded a Claim of Strict Liability Against
               Rush

        Pennsylvania products liability law follows Section 402A of the Restatement (Second) of

Torts ("Section 402A"). Tincher v. Omega Flex, Inc., 104 A.3d 328, 400 (Pa. 2014). Pennsylvania

law requires that the plaintiff show that: (1) the product was defective; (2) the defect caused the

complained-of injury; and (3) the defect existed at the time the product left the defendant's

control. Barnish v. KWI Bldg. Co., 980 A.2d 535, 541 (Pa. 2009). Pennsylvania law recognizes



                                                      -9-
        Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 10 of 14



three theories of strict liability: (1) design defect; (2) manufacturing defect; and (3) failure to

warn. Phillips v. A-Best Prods. Co., 665 A.2d 1167, 1170 (Pa. 1995). The Shimmels are proceeding

under a design defect theory.

       A plaintiff may prove that a product was defective in one of two ways: (1) the danger is

unknowable and unacceptable to an average or ordinary consumer; or (2) a reasonable person

would conclude that the likelihood and severity of harm the product may cause outweighs the

burden of taking precautions. Tincher, 104 A.3d at 335. Lessors can be held strictly liable if they

lease defective products. Francioni v. Gibsonia Truck Corp., 372 A.2d 736, 739-740 (Pa. 1977) ("[A]

supplier of chattels is responsible under a theory of strict liability pursuant to Section 402A.").

       The Shimmels have adequately pleaded a plausible claim of strict liability against Rush.

The Complaint alleges that Rush engages in the business of leasing vehicles like the Truck.

(ECF No. 46 <Jr 3.) Accordingly, Rush is subject to strict liability for defects in products it leases

that result in unreasonably dangerous defective conditions.

       The Shimmels have plausibly alleged that the Truck was defective at the time Rush

leased it to Express.   The allegations in the Amended Complaint make it plausible that a

reasonable person would conclude that the likelihood and severity of the potential harm from

the product would outweigh the costs of taking precautions. The Truck lacked a collision

avoidance system or an autonomous braking system, both elements that Rush could have

installed on the Truck prior to leasing it to Express. (ECF No. 46 <Jr 16.) A reasonable person

could plausibly conclude that installing those systems on the Truck was less burdensome than

the potential for harm of not installing those systems.




                                                -10-
      Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 11 of 14



       The Shimrnels have also plausibly alleged that the defect caused John Paul's injuries: (1)

the Truck lacked a collision avoidance system; (2) a collision occurred, sending the Truck into

John Paul's lane of travel; (3) John Paul incurred injuries while attempting to avoid colliding

with the Truck. (ECF No. 46 'iI<_j[ 10-12.) If the Truck had possessed collision avoidance systems,

it is plausible, based on the Amended Complaint, that Shimmel would not have been injured.

       Finally, the Shimmels have plausibly alleged that the defect existed when the Truck left

Rush's control. The alleged defect is the lack of a collision avoidance system-among others-

and the Amended Complaint states that Jiang received no warning or notice from the Truck

before the collision. (ECF No. 46   <_j[   11.)

       As the Shimrnels have adequately pleaded each element of a claim of strict liability, the

Court will not dismiss the claim.

       C. The Court Will Not Dismiss the Shimmels' Product Negligence Claims Against
           Rush

           1. The Parties' Arguments

       As to the Shimmels' claims of negligence against Rush, Rush asserts that those

allegations of negligence are simply repetitions of the Shimmels' strict liability allegations, and

therefore fail for the same reasons. (ECF No. 50 at 16.) Additionally, the Shimmels cannot

establish a breach of duty by Rush that caused harm to the Shimmels. (Id.)

       The Shimmels respond that their allegations do state a negligence claim against Rush

because commercial suppliers owe a duty to provide their products to the public in a safe,

defect-free, condition. (ECF No. 52-1 at 11.) Rush knew of the value of collision avoidance

systems, had previously purchased trucks with those systems before marketing the Truck,

previously refused to provide Express with trucks that lacked anti-lock braking systems, and

                                                  -11-
        Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 12 of 14



Rush owned the Truck and leased it to Express without available safety equipment that would

have prevented the collision. (Id. at 11-12.) Accordingly, Rush is liable for negligence. (Id. at

12.)

            2. The Shimmels Have Pleaded a Case of Negligence Against Rush 8

       In order to prevail in a negligence action, a plaintiff must show that the defendant owed

the plaintiff a duty to adhere to a certain standard of conduct, that the defendant breached that

duty, that the breach caused the injury, and that the breach caused actual harm to the plaintiff.

Barton v. Lowe's Home Ctrs., Inc., 124 A.3d 349, 359 (Pa. Super. Ct. 2015.) Pennsylvania law

permits a plaintiff injured by a product that was negligently designed to recover from the

manufacturer of that negligently designed product.           Id.     Further, in the products liability

context, Pennsylvania law treats lessors and sellers similarly; as a plaintiff may hold a seller,

lessor, or manufacturer strictly liable for defective products, it stands to reason that because a

plaintiff can hold the manufacturer liable for negligent design, so too can a plaintiff hold a seller

or lessor of a product liable. See Francioni, 372 A.2d at 739--40.

       Although Rush argues that Pennsylvania law does not recognize negligent failure to

market claims except in highly limited circumstances-which do not exist in the instant case-

the Shirnmels' claim for negligence against Rush extends beyond purely a negligent failure to

market. See Lance v. Wyeth, 85 A.3d 4343, 458-60 (Pa. 2014) (discussing negligent failure to

market claims). The Shirnmels specifically allege that Rush was negligent in leasing the Truck

to Express by: (1) deciding not to purchase necessary collision avoidance systems; (2) failing to


8 Although Rush argues that the Shimmels' claims are a claim for negligent failure to market, a claim
which Pennsylvania law does not recognize, the Court also considers Rush's Motion to be a general
attack, arguing that under no circumstances could Rush be found liable for negligence to the Shimmels.

                                                 -12-
       Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 13 of 14



equip the Truck with reasonable safeguards; (3) failing to retrofit the Truck with safety systems;

and (4) failing to inform Express of the availability of comparable trucks with collision

avoidance systems. (ECF No. 46     <:II   19.) Of these allegations, only (4) relates to Rush's conduct

in marketing the Truck. Even assuming negligent failure to market is not a cognizable claim in

this instance, the Shirnmels' other allegations can support a claim of negligence against Rush.

       Rush cites Morello v. Kenco Toyota Lift in support of its argument that it had no duty to

equip the Truck with safety equipment. See 142 F. Supp. 3d 378 (E.D. Pa. 2015). In Morello, the

court concluded that a seller did not owe a duty to a forklift operator to "educate and inform"

the buyer about potential safety features. Id. at 382-84. Here, the Shirnrnels allege more than

Rush's failure to educate and inform Express about available safety features on the Truck;

rather, they allege that Rush acted negligently in failing to equip the Truck with collision

avoidance systems. (ECF No. 46     <:II   19.) Accordingly, the Shimmels have adequately pleaded a

case of negligence against Rush.

VII.   Conclusion

       For the foregoing reasons, the Court denies Rush's Motion to Dismiss.

       An appropriate order follows.




                                                    -13-
      Case 3:18-cv-00123-KRG Document 75 Filed 02/24/20 Page 14 of 14



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN PAUL SHIMMEL, an incapacitated          )             CASE NO. 3:18-cv-123
person, by his parent and duly appointed     )
Pennanent Plenary guardian of the person and )
Estate, BEATRICE SHIMMEL,                    )
                                               )           JUDGE KIM R. GIBSON
                     Plaintiffs,               )
             v.                                )
                                               )
NAVISTAR INTERNATIONAL                         )
CORPORATION (flk/a INTERNATIONAL               )
HARVESTER), a foreign corporation; RUSH        )
TRUCK LEASING, INC., a foreign                 )
corporation; RUSH TRUCK CENTERS OF             )
VIRGINIA, INC., a foreign corporation;         )
EXPRESS LIGHT TRUCKING, INC., a                )
foreign corporation; WEI JIANG, a non-         )
resident individual; and SEALAND FOODS,        )
INC., a foreign corporation,                   )


                     Defendants.

                                          ORDER

       AND NOW, this 24th day of February, 2020, upon consideration of Defendants Rush

Truck Leasing, Inc. and Rush Enterprises, Inc.'s Motion to Dismiss (ECF No. 50), IT IS HEREBY

ORDERED that the Motion is DENIED.




                                          KIM R. GIBSON
                                          UNITED STATES DISTRICT JUDGE




                                            -14-
